Citation Nr: 1750086	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and unspecified depressive disorder.  

(The Veteran's claim for entitlement to waiver of recovery of pension overpayment in the amount of $3,028.00 will be addressed in a separate decision).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran

INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claim of service connection for PTSD.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in January 2012. A written transcript of this hearing was prepared and incorporated into the evidence of record. 

In October 2012 and September 2014, the Board remanded the issue on appeal for further development.

The Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and unspecified depressive disorder.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope). 

The appeal is REMANDED to the Agency of Original Jurisdiction or Appeals Management Office (AOJ or AMO). AOJ/AMO.  VA will notify the Veteran if further action is required.

REMAND

The RO has attempted to verify the Veteran's stressor statements.  In a response to an inquiry to the National Achieves, Modern Military Research and in May 2013, the representative from the Archives II Reference Section (RDTR2), National Archives at College Park, MD, stated that their office could not find the requested records and suggested that the RO contact R. W., Army Records Officer, Army Records Management Division, 7701 Telegraph Road, Alexandria, VA  22315.  A phone number was provided.  Such a contact was not attempted by the RO.  All other avenues suggested were pursued without success.  In the event that this stressor is verified, additional medical mental health information will be required.  

Accordingly, the case is REMANDED for the following action:

1. Contact R. W., Army Records Officer, Army Records Management Division, 7701 Telegraph Road, Alexandria, VA  22315 to verify the Veteran's stressor.  A phone number was provided in the letter received on May 24, 2013.  

2. In the event that the Veteran's stressor is verified, ask the examiners who provided the November 2014 VA examination nexus opinion as well as the April 2015 addendum and ask them to review the Veteran's records and respond to the following questions:

A review of the Veteran's service treatment records show that he was seen for situational anxiety in March 1970.  He sought treatment with VA in August 2007 (See page 32 of medical records received April 22, 2008).  PTSD was diagnosed on that date and the diagnoses were carried forward in later records.  When examined in 2014, it was indicated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  These criteria do not apply to cases like this one, that were certified to the Board prior to August 4, 2014, and the prior version must be used. The need to reexamine the Veteran is left to the discretion of the examiner(s).

a) Does the Veteran have a current diagnosis of PTSD under the criteria of DSM-IV?  If the answer is no, then the examiner must reconcile that finding with the earlier diagnoses of PTSD.  

b) For each identified acquired psychiatric disorder (here, the earlier diagnoses of PTSD, and the more recent diagnosis of unspecified depressive disorder, and any newly identified diagnosis), is it at least as likely as not (50 percent or greater likelihood) the Veteran's diagnosis is related to his active duty service?

c) The examiner(s) must indicate the significance of the service treatment record that shows the Veteran was seen for situational anxiety in March 1970.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


